Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 11/19/20 and 11/15/21 are acknowledged.  

2.   Claims 7-9, 12, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are under examination only as the read on CD25+ MAIT cells.

3.   In view of applicant’s amendment the previous rejection under 35 U.S.C. 112(b), part A), has been withdrawn.  Additionally, the previous rejections under 35 U.S.C. 101 and 103 have also been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, stand/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
B)  In Claim 1, it is unclear what a “predetermined reference value” (now “reference value”) is or how it can be determined.  Accordingly, the metes and bounds of the claim cannot be determined.
C)  The method of claim 15 is indecipherable.  Accordingly, the metes and bounds of the claim cannot be determined.
 
Applicant’s arguments filed 11/19/20 have been fully considered but are not found persuasive.  Citing Wikipedia and pages 15-16 of the specification applicant argues that reference 

While reference values may be known in the art, applicant has cited merely vague descriptions thereof that are of no value in determining the specific metes and bounds of the reference values of the claim.  Absent specific limitations the skilled artisan has no way of identifying the subject of the claim.

Regarding Claim 15, applicant argues that specifics are unnecessary as again, applicant argues that composite scores are well known in the art.  Applicant then directs the examiner to obtain the references cited in a newly submitted undated and (apparently) unpublished article by Stark.

While composite scores may be known in the art, applicant has cited no way of determining the metes and bounds of the composite score of the claim.  Absent specific limitations the skilled artisan has no way performing the method of the claim.  Regarding the references of Stark, if applicant wishes them to be considered applicant must supply them and explain their relevance.

6.   The following are new grounds for rejection necessitated by Applicant’s actions.

7.   Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A)  Claim 1 is non-sensical in two respects; first, the claim as currently amended recites a method wherein a difference will, i.e., must, be detected, there is no “if” detected provision to the claim.  Second, the drugs and agents newly recited therein are not the therapy(s) of line 8 of the claim, i.e., a drug is not a therapy.  The administration of a drug is a therapy.  Accordingly, the metes and bounds of the claim cannot be determined,
B) In Claim 18, the “insulin” recited therein has no antecedent basis in Claim 1, i.e., “insulin” is not recited in the independent claim.
C) Claim 19 recites no actual method steps.   Accordingly the metes and bounds of the claim cannot be determined.
 
8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Regarding he method of Claim 1, said method would not identify a subject at risk of, or having, T1D.  First note that neither the specification nor the claims disclose how to specifically determine the reference value of the claim.  Indeed, as set forth above, the term itself is indefinite.  Moreover, any variation in the number of innate-like T cells as compared to the reference value (above or below said value that can be any value whatsoever) indicates that the subject is at risk of, or has, T1D.  Such a method is non-sensical and clearly cannot function as claimed.
  
Additionally in Claim 1, the administration of the “fructose/honey” recited there in cannot be considered to be a real-world therapy for T1D. Indeed, the skilled artisan would expect the administration thereof to increase blood glucose levels and exacerbate the disease. 

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary and the lack of sufficient guidance in the specification, it would take undue trials and errors to practice (use) the claimed invention.

10.  Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of Claim 1, all of the “therapy(s)” of the claim do not share a common structure or function.  Indeed, they range from antibodies to β cells to viruses to honey to sympathomimetic amines, etc.  Accordingly, they share neither structure nor function and, thus, do not properly comprise a Markush grouping of alternatives.  See MPEP 2117:
“A Markush grouping is proper if the members of a group share a single structural similarity and a common use. See subsections II - IV, below, for guidelines regarding the determination of whether a Markush grouping is improper” (emphasis added).

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (2014, of record) in view of Macleod (1922, of record).

Miyake teaches that MAIT cells are reduced in humans suffering from autoimmune diseases, but that MAIT cells may play a role in disease (see particularly pages 2 and 13-15 of the translation).

Macleod teaches the administration of insulin (an agent that controls blood glucose levels) for the treatment of diabetes (see the entire article).

Given the teachings of Miyake that MAIT cells are reduced inhuman suffering from autoimmune disease, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to measure the quantity of said cells in a human subject (blood being the most readily available source) suspected of having an autoimmune disease (T1D being one of the most common in humans and generally develops in children) and compare the quantity thereof to the normal quantity of MAIT cells in a healthy subject (i.e., a reference value).  If the number of said cells was reduced, T1D would be indicated and treatment would be appropriate.  As taught by MacLeod, insulin has been an obvious treatment since 1922.  Note the CD25 is a well known activation marker for T cells (an IL-2 receptor subunit).  Given the teachings of Miyake, that MAIT cells may play a role in disease, i.e., that they are activated, a certain percentage of the MAIT cells of the quantification would be expected to be CD25+.

Applicant’s arguments, filed 11/19/20 have been fully considered but are not found persuasive.  Applicant argues that the presence of MAIT cells is unpredictable, sometimes good, sometimes bad, in animal models of autoimmune disease.

Miyake makes clear that MAIT cells are reduced in human subjects with autoimmune diseases (e.g., MS, RA, SLE).  Accordingly, applicant’s arguments regarding MAIT cells in animal models of autoimmune diseases (e.g., CIA and EAE) are irrelevant.  Moreover, in the method of the instant claims the MAIT cells merely comprise a marker for disease; their function is also irrelevant.


13.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.  Claims 1-6, 10, 11, 13, 15, 18, and newly added Claim 19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent Claim 1 is conditionally directed to methods of treating T1D if the subjects having a number of MAIT cells differing from a reference value.

In view of the U.S. Supreme Court decision in Association for Molecular Pathology et al. v. Myriad Genetics, Inc. et al. (2013), the method of the instant claims comprising:
(a) “measuring a quantity” of MAIT cells,
(b) “detecting a difference” to a reference value,
(c) “comparing” to a reference value,
(d) “identifying” a subject and
(c) “administering” a therapy because of the detected difference,
does not include additional elements that are sufficient to amount to significantly more than the judicial exception, i.e., the assay of the claims.

The judicial exception is clearly identified in Prong 1 of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance as the notion that MIAT cells are reduced in T1D patients.  Under Prong 2 of Step 2A it has been determined that the judicial exception has not been integrated into a practical application that imposes a meaningful limit on the judicial exception.  Note the administration of essentially all known T1D treatments to all subjects does not comprise a significantly limiting practical application.

Under Step 2B of the Guidance it has been determined that the recited steps comprise only vague, well-known, and/or routine steps within the art, e.g., quantifying MAIT cells, detecting differences, etc.  Neither do the dependent claims add significantly more (note that it is unclear what is encompassed by Claim 15, but the claim appears to comprise only additional mental steps).
 
	In Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process set forth in another case, Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In this case the answer is clearly yes; the natural correlation of increased levels of the markers of the claims with T1D, is the only novel concept set forth in the specification and claims.  The court then held, “For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”.  A review of the process steps of the instant claims reveals only generic measuring, detecting, comparing, identifying, and administering a therapy. 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments, filed 11/19/20 have been fully considered but are not found persuasive.  Applicant argues guidance form October 2019.

Applicant is advised that the examiner has been instructed to look only to the 2020 revision of the MPEP for examining guidance.  While older training materials may still be in conformance with the MPEP, it is the teachings of the revised MPEP itself that will be considered. 

As set forth in the June, 2020 revision of the MPEP, Forward:
“This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application” (emphasis added).

Regardless, in the cited example the specific treatment (unlike the laundry list of treatments of instant Claim 1) is only administered if the patient is a non-responder.  In the method of the instant claims the treatments are administered to all subjects because a difference is detected in all subjects, i.e., there is no “wherein” clause.

Applicant concludes by reviewing amended Claim 1.

The review is noted.  The claim has been construed as set forth above.
 
15.  No claim is allowed.

16.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/03/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644